*29Plaintiff, assisted fey her husband, tarings this suit against ttas Life Insurance Company of Virginia, domiciled in Richmond, Virginia, for the sum of $334.40, for this to-wlt:
that haying tasen duly reoognized as the sole and only heir of her late ferother, John Haydel, and as suoh entitled and sent into possession of two oertaln policies of life insurance '’on the life of her said brother in defendants company, and which said defendant cbmpany refuses to pay, all of which appears fey the judgment and proceedings in the succession of her brother, being numbered 118, 873, of the dooket of the Ciril Dlstrlot Court; she paays to fee reoognized, put in possession and that the defendant company pay her the amount in question*
The answer of the defendant oompany admits liability and has deposited the money in the registry of the Ciril Bistrlot Court.
Pending the proceedings an interrentlon was filed in behalf of the Succession of Joseph Rumore, said Succession being represented by Mrs. Loula Rumore Bruno, administratrix, resisting the demand of plaintiff and denying all of the allegations in her petition, and further alleging, that there were two polio--ies 4 Issued on the life of the deceased Haydel; that the deoeased had requested a ohange of benefioiary, at different times, whloh more fully appears by the original transfers in the poliolee themselres; that the lnterrenor is entitled to receive the benefits under said' policies aggregating the sum of |360.00, and pleading in the alternatire, in the erent that the Courts should hold that said transfers did not constitute a ralid ohange of beneficiaries so as to make her and the Suooesslon the beneficiary under the polloies in x question, then avers that Joseph Rumore paid the lnsuranoe premiums da-said under said policies from the date of the said before mentioned transfers, to-wlt, March, 36th. 1907, up to *30the death of said, assured in all amounting to the ana of ♦176.00., and in oase that she is not recognised as the owner of the money in question, as prayed for, that the amount of premiums, to-wlt: the sum of |176.00., Vs paid her hy preferenos over all other persons out of the benefits aoorulng under said policies.
The answer of defendant oompany claims that the amount involved in this oase was subjeot to a deduotlon under the terms of the policies hy reason of the misstatement of the age of the assured thus reducing the claim liability to |334.40., whloh amount it has paid into the registry of the Court, and depositing the money admits its llabll--lty to that extent and asks for proteotlon from suits against it.
The issues thus made between the parties was deolded hy his Honor, Judge H. C. Cage, of Division 'A', from w whloh this appeal is taken, in an able opinion whloh we adopt as our own, and is as follows:
■John Haydel, who was not married, and had neither asoen-dants nor deoendants, on the 16th. of May, 1904, took out a life insurance polloy, being number 1433901, in the life Insurance Oompany of Virginia, for the sum of Seventy-four Dollars, the amount Insured being made, by the terms of ths polloy, payable to his executors or administrators, being, therefore, what is commonly known as a life lnsuranos pol--ioy, payable to the estate of the insured.
■On the 10th. of Deoeabar, 1916, John Haydel took out another polloy, being No. 1763065, in the Life Insurance Company of Virginia, for the sum of #186.00., made ap payable ■unto the person named as beneficiary under this polloy', whloh is also, neoessarlly, ons in favor of his estate when dead.
*31■On the 36th. day of Marok, 1907, ko assigned hla right! fc In and to tha polioy Ho. 1763065, ky a doonaant In whloh ha designated Joaaph Ruaore as tha hanaflolary thereof, at tha a sane tine handing, to Ronora tha polioy *o. 1763066, for 1186.00.
■On tha sane day and In tha sane aanner, ha aaslgned the polioy Ho.1433901, to Joseph Rumors, handing hla tha assignment and the polioy.
■John Haydel died Intestate, In this City, on April 18th. 1915, leaving as hla sola legal hair hla slater, Mrs. Josephine Haydel, wife of Wllllaa Irookhoeft, and on June 11th. 1915, this sister opened his sueoesslon in tha Oivil hlstrlot Court for tha Parish of Orleans, under the Ho.113875, set up these facts,set up that the only personal property left hy the deoeased was tha prooaeds of these two Insurance policies, amounting to $334.40., ad asked to he recognised as the sole and only heir of John Haydel, and as suoh to ha sent Into possession of his estate, subject to whatever da debts he left, and on this application a judgment was rendered and signed June 14th. 1915, reoognixlng her as tha sole hair and sent Into possession of his estate and par--tloularly of the two life Insurance policies hereinbefore described.
■That thereafter, on April 38th, 1918, she brought this suit against the Life Insurance Company of Virginia for $334.40, basing her oause of aotlon upon her heirship and judgment reoognixlng her as the sole heir of John Haydel and as suoh sending her Into possession.
■As In the mean time Joseph Rumore had notified the Insurance Company of the assignment and transfer to him of all the rights of Haydel under and In and tot the said polioy, the life Insurance Company of Virginia deposited the sub admitted hy them to be due, namely, $334.40, in the registry of the Court.
*32"Thereupon, on July 6th, 1916, Joseph Rumore In the meantime haring died., his suooesslon, through Mrs. Louisa Rumore Bruno, administratrix of his estate. Intervened In this suit and set up the assignments hereinbefore desorlbed, and olalm-ed the proceeds of the policies which the lnterrenor alleged to he |360.00 Instead of 1334.40,nbut lnterrenor also alleged, In the petition of interrentlon, that Rumore had paid premium a on the polioles aggregating $176.00 and therefore the Succession lnterrenor prayed for judgment against the Life Insurance Company of Virginia in the sum of $360.00, or, In the alteraa*! tire, for the amount of premiums paid.
* On the trial of the oase there seems to be no question that owing to misstatement of age the face value of the poll-oles was reduoed from the sum of $360.00 to the sum deposited In the Registry of the Court $334.40, and the litigation before the Court is as to which litigant shall get the amount deposited In the Court, the legal heir, Mrs. Brookhoeft, or the Inter-vener, The Suooesslon of Rumore."
* lira «Brookhoeft first pleads that the assignment to Rumore Is null and void and against public polioy, he being neither a relative dependent upon Baydel norm creditor of Haydel."
■ In the Suooesslon of Hearing, 36th., La., A.337, the Court sald:-
■A man may take out a polioy of insurance on his life and name anyone, ox having taken It out In his own name he may, with the oonsent of the Insurers, transfer It to whom he pleases*.
* this authority was quited with approval by the Supreme Court In the case of New York Life Insurance Company Vs. Murtagh, et al, 137 La. A, at page 760, et seq, and in that case the Supreme Court said that this dootrine bad been approved In the following oases:- 46th., Ann, 247; 25 L.R.A. 637; 127 Mich, 266; and quoted with approval from the dlota of the Hiohlgan Court the followlng:-
* The insurance of one's life for the benefit of another having no Insurable Interest therein Is not oontrary to publlo polioy".
* Under these authorities. It le plain that the objmotion that transferree Instituted as bsnefloiary. Rumore, had ao *33Satsrest In the Ufa o| Haydel, la without merit.*
" The aeoond objection nada hy Mrs. Iroekhoeft, to the olaim of tha Intervenor, Buooession of Rumore, is that the assignments introdneed in evldenoe have the following olausee:-
■ In oaae of change of henefioiary to he friend, creditor, relative hy marriage, or any other person not having a lawful Insurable interest la the life insured, a letter giving full particulars as to why suoh change is desired must accompany this form, signed hy the insured.*
* This form is to he drawn in duplicate, one copy to he attached to the Polloy and the other forwarded to the Homs Office to he filed with the application*.
■She argues from this that under the authority of New York Life Insurance Company Vs. Mutagh, 137 La. Ann, 760, that the assignment is null and wold.*
* An examination of that authority shwos that the policy of insurance itself, which- as the oo$traot and the law between the parties, contained a clause that no change of henefioiary should take effect until endorsed on the policy hy the Company at its Home Office, and the Court held, that the oontract was the law between the parties and that as this had not been oom-plisd with that no ohange of henefioiary took place until these conditions of the policy has been fulfilled".
•Thsra is no such olause in the policies sued on and the memorandum placed hy Mrs. Brookhoeft not being part of the contract between Haydel and the Insurant» Oeagany can have no effeot*.
* In my opinion the law that governs this case is Articles 3643 and 3643 of the Civil Code, read together:
•Art.3643, *In the transfer of oredlts, rights or claims to a third.person, the delivery takes place between the transfer-rer, and transferres hy the giving of the title".
■Art.3643 *The transíerrees is only possessed,as it regards third persons, after notice has been given to the debtor of the transfer having taken place.*
■The traasferreee may nevertheless beoome possessed by' the aoceptanoe of the transfer hy the debtor in an authorito actI
■The policies themselves were the titles so far as this case is oonoemed and the delivery of them by Haydel to Rumore at the time of the assignment, transfer, change of beneficiary, made tJs *34the transaction complete as between Haydel and Rumore*.
■Urs. Irookhoeft plainly cannot claim to be a third person In the sense of Article 3643 for the reason that she appears herein not as a creditor or forced heir of Haydel but, she claims, as a legal heir, standing in the shoes of Haydel, having aocepted his succession purely and simply and therefore she is, as to this transaction, the transferree, and the contract was complete at the date of the transfer and the handing and the delivery of the titles.#
* Let there be judgment entered in favor of the Life Insurance Company of Virginia, declaring that the deposit by it of Tiro hundred and twenty four and 40/100 ($334.00) Collars in the Registry of the Court was fully discharged of all its obligations in the premises and hence dismissing it with its costs; let there be further judgment against the plaintiff, Urs.William Irookhoeft dismissing her suit at her costs; and let there be further judgment in favor of the Succession of Rumore recognizing it as the transferree and beneflolary of the policies sued on, and as such entitled to recover and receive the $334.4q deposited in the Registry of the Court, and ordering Thomas Con-nell, Clerk, to turn over said amount to her, with accrued interest, and let all the oosts of these proceedings be paid by the plaintiff, Urs. Brookheeft."